Citation Nr: 0202994	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  97-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
claimed as secondary to exposure to herbicide agents, 
including Agent Orange.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from April 
1969 to October 1971, including a tour of duty in Vietnam 
from October 1969 to October 1970.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1996 rating decision by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veteran's Affairs 
(VA), which denied service connection for peripheral 
neuropathy.


FINDINGS OF FACT

1.  The veteran does not have, and has not had, an acute or 
subacute peripheral neuropathy that became manifested within 
weeks or months after exposure to herbicide agents.

2.  There is no competent evidence relating any current 
peripheral neuropathy to service or to herbicide exposure 
therein.


CONCLUSION OF LAW

Service connection for peripheral neuropathy as secondary to 
exposure to herbicide agents in service, including Agent 
Orange, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1113, 
1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates in the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, private treatment records, 
and a VA examination report.  No outstanding records have 
been identified by the appellant.  The claimant has been 
notified of the applicable laws and regulations.  Discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained.  Where, as here, there has been 
substantial compliance with the new legislation and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The appellant is not prejudiced by the 
Board addressing the claim based on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal no complaints of or treatment 
for symptoms of peripheral neuropathy.  Both enlistment and 
separation examinations were normal.  The veteran was treated 
in May 1971 for left great toe pain, but the complaint was 
due to an injury involving a motorcycle.  An x-ray of the 
foot was negative.  

Private medical records from August 1993 reveal that the 
veteran was referred to a neurologist for evaluation of 
peripheral neuropathy.  It was noted that he complained of 
gradually increasing numbness in his feet.  There was 
decreased pinprick and vibratory sensation below the mid-
calves.  Inflammatory changes in the right great toe were 
attributed to reflex sympathetic dystrophy secondary to the 
peripheral neuropathy.  There were no symptoms of weakness 
and no upper extremity or other neurologic symptoms.

When he was seen by the consulting neurologist in August 
1993, it was noted that the veteran had swollen, sore feet.  
The left foot was not really a problem, but the right foot 
was affected from the great toe to the arch just above the 
ankle.  The veteran reported that his problem began 
approximately a year and a half prior.  He was initially 
followed by a podiatrist.  Because his toenail was black, a 
fungus was diagnosed.  There was no improvement with 
treatment.  The condition was present all the time, and was 
aggravated by sports or hiking.  The veteran related that 
eight years prior to the consultation he had an episode of 
left face and mouth numbness.  On examination, the right 
great toe was swollen, red, and the nails were dark.  There 
was skin loss, particularly at the right distal calf.  There 
was decreased sensation to pinprick to the right mid-calf and 
to the top of the ankle on the left.  Vibration sense at the 
medial malleoli was 10 seconds bilaterally.  The impression 
was mild diffuse sensory neuropathy.

The veteran was examined at the Mayo Clinic in November 1993.  
He reported that in 1988, he had loss of feeling in the left 
side of his face for four or five months.  There was gradual 
loss of feeling in the feet starting two years prior, when 
the left great toenail turned black and fell off.  Right foot 
swelling and discomfort began a year later.  Currently, the 
veteran had loss of feeling in both feet to three or four 
inches above the ankle.  There may have been minor loss of 
feeling in the fingers or hands.  There was moderately severe 
multimodality sensory loss in the distal lower extremities, 
and some mild weakness in the toe extensors and flexors 
bilaterally.  Based on the veteran's history, neurologic 
examination, and investigations, the impression was mild, 
predominantly sensory and autonomic neuropathy with 
"negative" sensory symptoms.  This suggested an inherited 
condition.  The most likely diagnosis was mild hereditary 
sensory autonomic neuropathy type I, with amyloid a distant 
second possibility.

Private medical records from December 1993 relate that the 
veteran's neurologists concurred that "he has a peripheral 
neuropathy that is most likely related to a mild hereditary 
sensory motor neuropathy."

On private examination in June 1994, no muscle strength 
weakness was detected.  There were deformities of the toes.  
The relevant diagnosis was peripheral neuropathy.

In a statement dated in July 1996, the veteran related that 
he was repeatedly exposed to defoliants, including Agent 
Orange, while serving in Vietnam in 1969-1970.  He began 
losing feeling in his lower legs and feet ten years 
previously.  There was no history of peripheral neuropathy in 
his family, and the condition was worsening.

On VA examination in August 1996, the veteran related that he 
began to lose feeling in his lower extremities approximately 
5 years prior.  The numbness began in the toes, but 
progressed to the mid-calf bilaterally.  A similar problem 
had developed in his fingertips over the last two or three 
years.  He reported two exposures to defoliants, once on a 
convoy, and once on a clean up detail in Bien Hoa.  In 1988, 
he lost feeling in the left side of his face for four or five 
months; there was no loss of motor function and testing 
showed no brain defects.  The veteran reported that he began 
sweating a lot after minimal exercise following service in 
Vietnam.  On examination, there was decreased soft touch and 
pain sensation from the toes to mid-calf bilaterally.  No 
sensory deficit was seen in the hands.  Moderate peripheral 
neuropathy of the lower extremities was diagnosed, along with 
probable early peripheral neuropathy in the fingertips.

On VA examination for the Agent Orange registry in October 
1996, the veteran reported that peripheral neuropathy was 
diagnosed in 1992, and that it appeared to be getting worse.  
Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In the case of veterans 
exposed to certain herbicide agents, some chronic 
disabilities, including acute and subacute peripheral 
neuropathy, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Acute and subacute peripheral neuropathy are defined by 
regulation as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Exposure to an herbicide is presumed for all veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116.  This reflects a change in the prior law, and became 
effective December 27, 2001.  The veteran served a tour of 
duty in Vietnam from October 1969 to October 1970.

The veteran does not have one of the enumerated diseases 
contained in 38 C.F.R. § 3.309(e).  His peripheral neuropathy 
is not acute or subacute.  It did not appear within weeks or 
months of herbicide (Agent Orange) exposure, resolving within 
two years.  It is instead a longstanding and ongoing 
condition which first appeared at least 15 years following 
his alleged exposure to herbicide agents.  Service connection 
may therefore not be presumed under 38 C.F.R. § 3.307.  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57, 586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).

Direct service connection for peripheral neuropathy may still 
be established, however, if it is shown by competent evidence 
that it is related to service, including to exposure to 
herbicides therein.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Here, no such link is shown.  The 
veteran's private doctors have  determined that his 
peripheral neuropathy is a hereditary disorder.  These 
physicians noted the veteran's service in Vietnam.  The 
August 1996 VA examiner noted a history of exposure to 
defoliants in Vietnam, but did not opine that there was a 
casual connection between such exposure and the peripheral 
neuropathy.  The September 1996 Agent Orange registry 
examination similarly noted the presence of the disease, but 
did not relate it to herbicide exposure.  The sole evidence 
of a relationship between herbicide exposure and the 
veteran's peripheral neuropathy is in his own opinion.  As a 
layperson, he is not competent to render an opinion in an 
area requiring special training or expertise.  Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992). 

Because the preponderance of the evidence is against the 
veteran's claim, service connection for peripheral neuropathy 
must be denied.


ORDER

Service connection for peripheral neuropathy as secondary to 
exposure to herbicide agents, including Agent Orange, is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

